Case 1:18-cv-01689-CFC-SRF Document 433 Filed 07/27/21 Page 1 of 4 PageID #: 3335




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   BOEHRINGER INGELHEIM                           )
   PHARMACEUTICALS INC., BOEHRINGER               )
   INGELHEIM INTERNATIONAL GMBH and               )
   BOEHRINGER INGELHEIM                           )
   CORPORATION,                                   )
                                                  )
                 Plaintiffs,                      )
                                                  )
        v.                                        )   C.A. No. 18-1689 (CFC)
                                                  )   CONSOLIDATED
   MANKIND PHARMA LTD., LIFESTAR                  )
   PHARMA LLC, LUPIN LTD., LUPIN                  )
   PHARMACEUTICALS, INC., ALKEM                   )
   LABORATORIES LTD., AUROBINDO                   )
   PHARMA LTD., AUROBINDO PHARMA                  )
   USA, INC., LAURUS LABS LTD.,                   )
   LAURUS GENERICS INC., ALEMBIC                  )
   PHARMACEUTICALS LTD., ALEMBIC                  )
   PHARMACEUTICALS, INC., ZYDUS                   )
   PHARMACEUTICALS (USA) INC., CADILA             )
   HEALTHCARE LIMITED, MACLEODS                   )
   PHARMACEUTICALS LTD., MACLEODS                 )
   PHARMA USA, INC., SUN                          )
   PHARMACEUTICAL INDUSTRIES                      )
   LIMITED, SUN PHARMACEUTICAL                    )
   INDUSTRIES, INC., DR. REDDY’S                  )
   LABORATORIES, LTD., DR. REDDY’S                )
   LABORATORIES, INC., AIZANT DRUG                )
   RESEARCH SOLUTIONS PRV. LTD., MSN              )
   LABORATORIES PRIVATE LTD., MSN                 )
   PHARMACEUTICALS INC., ANNORA                   )
   PHARMA PRIVATE LTD., HETERO USA                )
   INC., PRINSTON PHARMACEUTICAL INC.,            )
   INVAGEN PHARMACEUTICALS, INC.,                 )
   CIPLA LIMITED and CIPLA USA, INC.,             )
                                                  )
                 Defendants.                      )


                                  CONSENT JUDGMENT

         WHEREAS Plaintiffs Boehringer Ingelheim International GmbH, Boehringer Ingelheim

  Corporation and Boehringer Ingelheim Pharmaceuticals, Inc. (collectively, “Boehringer”) and
Case 1:18-cv-01689-CFC-SRF Document 433 Filed 07/27/21 Page 2 of 4 PageID #: 3336




  Defendant Alkem Laboratories Ltd. (“Alkem”) have agreed to terms and conditions representing

  a negotiated resolution of Civil Action Nos. 18-1738-CFC (D. Del.) and 19-1493-CFC (D.Del.),

  which have been consolidated with the above-captioned matter, Civil Action No. 18-1689-CFC

  (D. Del.); and

         WHEREAS the following definitions shall apply to this Consent Judgment:

         (i) “the ’957 Patent” means U.S. Patent No. 8,551,957;

         (ii) “the ’998 Patent” means U.S. Patent No. 9,949,998;

         (iii) “the ’637 Patent” means U.S. Patent No. 10,258,637;

         (iv) “Alkem ANDA Products” means the products described in Abbreviated New Drug

  Application Nos. 212382 and 212366, including 10 mg and 25 mg empagliflozin tablets as generic

  versions of Jardiance, 10 mg/5 mg and 25 mg/5 mg empagliflozin/linagliptin tablets as generic

  versions of Glyxambi as existing on the Effective Date, and as amended or supplemented from

  time to time in the ordinary course of business; and

         (vi) “Affiliate” means any entity controlling, controlled by, or under common control with

  a Party, but only as long as such control continues, where “control” means: (a) the ownership of

  more than fifty percent (50%) of the equity or beneficial interest of such entity, or the right to vote

  for or appoint a majority of the board of directors or other governing body of such entity; or (b) the

  power to directly or indirectly direct or cause the direction of the management and policies of such

  entity by any means whatsoever;

         The parties, by their respective undersigned attorneys, hereby stipulate and consent to entry

  of judgment in this action as follows:




                                                    2
Case 1:18-cv-01689-CFC-SRF Document 433 Filed 07/27/21 Page 3 of 4 PageID #: 3337




          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

          1.      This Court has jurisdiction over the subject matter of this action and has personal

  jurisdiction over the parties.

          2.      Alkem admits that the ’957, ’998 and ’637 patents are valid and enforceable, and

  at least one claim of each of the ’957, ’998 and ’637 patents is infringed by the Alkem ANDA

  Products.

          3.      Unless specifically authorized or otherwise modified between the parties, Alkem,

  including any of its successors and assigns, is enjoined from making, having made, using, selling,

  offering to sell, importing or distributing the Alkem ANDA Products in the United States, on its

  own or through any Affiliate, officer, agent, servant, employee or attorney, or through any person

  in concert or coordination with Alkem or its Affiliates, through and until the expiration of the ’957

  Patent, the ’998 Patent, and the ’637 Patent, including any patent term extension, patent term

  adjustment, pediatric exclusivity, or any other regulatory exclusivities.

          4.      This Court retains jurisdiction to enforce performance under this Consent Judgment

  and any related agreement(s). The Parties agree that, in the event of violation of the terms of this

  Consent Judgment or any related agreement(s), this Court has personal jurisdiction over the parties

  and venue for an action to enforce performance under this Consent Judgment, including for a

  preliminary injunction against the breaching conduct and the Parties hereby waive any and all

  defenses based on lack of personal jurisdiction or venue.

          5.      The Complaints in Civil Action Nos. 18-1738-CFC (D. Del.) and 19-1493-CFC

  (D.Del.) and all remaining claims, counterclaims, or affirmative defenses in these actions, which

  have been consolidated with the above-captioned matter, Civil Action No. 18-1689-CFC (D. Del.),

  are dismissed without prejudice and without costs, disbursements, or attorneys’ fees to any party.




                                                   3
Case 1:18-cv-01689-CFC-SRF Document 433 Filed 07/27/21 Page 4 of 4 PageID #: 3338




  MORRIS, NICHOLS, ARSHT & TUNNELL LLP                SMITH, KATZENSTEIN & JENKINS LLP

  /s/ Brian P. Egan                                   /s/ Eve H. Ormerod

  Jack B. Blumenfeld (#1014)                          Neal C. Belgam (#2721)
  Brian P. Egan (#6227)                               Eve H. Ormerod (#5369)
  Megan E. Dellinger (#5739)                          1000 West Street, Suite 1501
  1201 North Market Street                            Wilmington, DE 19801
  P.O. Box 1347                                       nbelgam@skjlaw.com
  Wilmington, DE 19899                                eormerod@skjlaw.com
  (302) 658-9200                                      (302) 652-8400
  jblumenfeld@morrisnichols.com
  began@morrisnichols.com                             Attorneys for Defendant Alkem Laboratories
  mdellinger@morrisnichols.com                        Ltd.

  Attorneys for Plaintiffs Boehringer Ingelheim
  International GmbH, Boehringer Ingelheim
  Corporation and Boehringer Ingelheim
  Pharmaceuticals, Inc.

  July 27, 2021




  SO ORDERED this ______ day of _______________ 2021.


                                              _____________________________________
                                              HONORABLE COLM F. CONNOLLY
                                              UNITED STATES DISTRICT JUDGE




                                                  4
